Citation Nr: 1819230	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2016, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing is of record.

In June 2017, the Board remanded this matter for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluation for his service-connected asthma.

Pursuant to the Board's June 2017 remand, the Veteran was scheduled for a VA respiratory examination in October 2017.  The examination report reflects that the Veteran could not complete the pulmonary function test (PFT) to any degree that would allow reliable interpretation.  The report noted that the Veteran had taken two puffs of his albuterol inhaler just prior to coming in for testing, but does not clearly indicate if this prevented him from completing the examination.  Moreover, although asked by the Board's June 2017 remand, the examiner did not comment on whether the Veteran's inability to complete the PFT was due to a lack of cooperation or sincerity on the part of the Veteran, or due to a physical limitation.  Accordingly,           a new examination is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination to determine the current nature and severity of his service-connected asthma, to include pulmonary function testing.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.

If pulmonary function testing cannot be completed, the examiner must indicate whether the testing cannot be completed due to the Veteran's lack of cooperation, or  due to other factors such as the Veteran's physical inability to exhale for a long period, as claimed by the Veteran.  The examiner must also indicate whether, in     his or her opinion, the Veteran's inability to complete the pulmonary function testing is sincere.

2.  After completing the requested actions, and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished        a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




